 


110 HRES 1262 EH: Expressing the sense of the House of Representatives that the Secretary of Commerce should use all reasonable measures to ensure that every person is counted in the 2010 decennial census.
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1262 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Secretary of Commerce should use all reasonable measures to ensure that every person is counted in the 2010 decennial census. 
 
 
Whereas the decennial census is described in article I, section 2 of the Constitution, which calls for an actual enumeration of the people every 10 years; 
Whereas the decennial census is used to apportion seats in the House of Representatives among the States; 
Whereas the decennial census is crucial to Federal policymakers who distribute billions of taxpayer dollars among many Federal programs based on the results of those enumerations; 
Whereas the first official census was conducted in 1790 under the leadership of Thomas Jefferson, who was then the Secretary of State; 
Whereas the 2010 decennial census will be the 23rd decennial census; 
Whereas an accurate census is one that counts, as of the decennial census date, all persons living in the United States, any territory or possession of the United States, or the Commonwealth of Puerto Rico, and all Federal civilian and military personnel serving abroad; and 
Whereas an accurate 2010 decennial census is crucial for our democracy and the equitable distribution of Federal funds: Now, therefore, be it  
 
That— 
(1)the House of Representatives demands that the 2010 decennial census count every person living in the United States, any territory or possession of the United States, or the Commonwealth of Puerto Rico, and all Federal civilian and military personnel serving abroad; and 
(2)it is the sense of the House of Representatives that, in conducting the 2010 decennial census, the Secretary of Commerce should use all reasonable means to count every person living in the United States, any territory or possession of the United States, or the Commonwealth of Puerto Rico, and all Federal civilian and military personnel serving abroad. 
 
Lorraine C. Miller,Clerk.
